Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to anticipate or make obvious the combined limitations of independent claims 1, 5, 10 and 15.  The claims all recite the injection of an A/C signal into a control loop signal.  The controller output signal is compared to a measurement of the controlled parameter and a Bode plot/fingerprint is made of the comparison.  The Bode fingerprint is then associated with the state of the chamber depending upon the measured parameter.  The system explicitly requires the insertion of the signal onto signal of a controller of the chamber, and a measurement of the parameter being controlled.  The Bode analysis compares the input signal to the output measured parameter.
Tektronix teaches the concept of a Bode analysis of the response of a control circuit.  The Control Loop example (page 4) differs from the claimed invention in that the injected signal is being injected to the output of the controlled circuit rather than the claimed insertion of the signal to the output of the controller which is controlling the circuit (e.g. the input to the controlled device).  In the second PSRR example (page 7) the signal is inserted to the output of the controller which is controlling the circuit (e.g. the input to the controlled device), however the measured signal is the direct voltage output of the circuit which in the claim is used to control a secondary response value.  For example the injection of the signal in the control signal to a Mass Flow Controller which in turn controls the response value of the chamber pressure rather than the measure of the flow.  The teaching however shows that there are many ways that a Bode plot/fingerprint can be used in determining the operation of a control loop.
The teaching of Tektronix does not anticipate the features of independent Claim 1: injecting, by a signal generator of a chamber signal manager, an alternating signal wave onto an output signal of a controller that controls a setting within a processing chamber, wherein the injection generates a combined signal that is fed into an actuator that is to adjust the setting; and sending, by the chamber signal manager, the combined signal and a changed output signal to a diagnostic server to generate a baseline bode fingerprint pertaining to a state associated with the processing chamber, the baseline bode fingerprint to be used in performing diagnostics of the processing chamber.
The teaching of Tektronix does not anticipate the features of independent Claim 5: receiving, from a processing chamber, measurement values of a combined signal that is based on an injection of an alternating signal wave onto a first output signal of a controller of the processing chamber; generating, based on the measurement values of the combined signal and the measurement values of the second output signal of the controller, a baseline bode fingerprint pertaining to a state associated with the processing chamber; and storing, in computer storage, the baseline bode fingerprint to be used in performing diagnostics of the processing chamber.
The teaching of Tektronix does not anticipate the features of independent Claim 10: inputting, into a feedback controller using a comparator, a difference between a pressure setpoint and a pressure measurement value; adjusting, by the feedback controller, pressure dynamics within a processing chamber in response to the difference; and sending, by a chamber signal manager, an alternating signal wave, an output signal of a flow ratio controller (FRC), and the pressure measurement value to a diagnostic server to generate a baseline fingerprint to be used in performing diagnostics of the processing chamber.
The teaching of Tektronix does not anticipate the features of independent Claim 15: generating, by a processor, a first baseline bode fingerprint based on at least an alternating signal wave and a pressure measurement value; and storing, by the processor within a computer storage, the first baseline bode fingerprint for later use in processing chamber diagnostics.
Ghantasala et al. US 2018/0138015 (hereinafter Ghantasala) teaches the technique of applying an RF signal to a processing chamber to measure resonance in the chamber.  Note that this in no manner anticipates an injection of a signal into the output of a controller which is controlling a response value in the processing chamber.  The technique measures the resonances and extracts a “fingerprint” of the measured resonance peaks and their amplitudes.  The technique then correlates these fingerprints with the state of the processing chamber and builds a library of fingerprints and operating states.  The art is silent concerning of a changed output signal using a bode plot/fingerprint.
Miklosovic et al., US 9,634,600 (hereinafter Miklosovic), teaches using a Bode analysis of a motor drive circuit.  The system does not inject a separate signal into the control signal.  Instead the control signal directly varies in phase and amplitude.  Additionally the teaching is silent concerning developing various Bode plot/fingerprints and relating them to operational diagnostics by matching fingerprints  Instead the analysis is a direct examination of the Bode plot in and of itself.
Krah et al., US 6,917,049, teaches monitoring the control signal of a motor control system without any signal injection.  Similar to Miklosovic the analysis is a direct examination of the Bode plot in and of itself and fails to anticipate the claimed features of the independent claims 1, 5, 10 and 15 which require the injection of an additional A/C signal onto the control signal.
Tezuka et al., US 9,887,865, also teaches monitoring the control signal of a motor control system without any signal injection.  Similar to Miklosovic the analysis is a direct examination of the Bode plot in and of itself and fails to anticipate the claimed features of the independent claims 1, 5, 10 and 15 which require the injection of an additional A/C signal onto the control signal.
Claims 2-4, 6-9, 11-4 and 16-21 are dependent upon the allowed claims 1, 5, 10 and 15 and as such are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101. The examiner can normally be reached Monday through Friday 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGIS J BETSCH/Primary Examiner, Art Unit 2857